Case 1:20-cv-40041-DPW Document 76 Filed 01/06/21 Page 1 of 16

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Cedrone LLC d/b/a Shawsheen Firearms, )
et al.,
Plaintiffs

Vv. Civil Action No. 1:20-cv-40041-DPW
Charles Duane Baker, in his Capacity as
Governor of the Commonwealth of

Massachusetts, et al.,
Defendants

PLAINTIFFS’ SUPPLEMENTAL BRIEF

At the hearing held via videoconference on December 17, 2020, the Court requested that
Plaintiffs (in both the Cedrone and McCarthy cases) provide supplemental briefing on the issue of
organizational/associational standing. The Cedrone Plaintiffs hereby submit the following brief
demonstrating that Plaintiff, Gun Owners of America, has associational standing to litigate this
case on behalf of its members and supporters.
I. Standing

To show standing, "[a] plaintiff must demonstrate (1) an injury in fact which is ‘concrete
and particularized' and ‘actual or imminent, not conjectural or hypothetical,’ (2) that the injury is
'fairly traceable to the challenged action,’ and (3) that it is ‘likely .. . that the injury will be redressed
by a favorable decision.'" Massachusetts v. United States Dep't of Health & Human Servs., 923
F.3d 209, 221-22 (1st Cir. 2019) (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560, 112 S.
Ct. 2130, 119 L. Ed. 2d 351 (1992)). Plaintiffs may plausibly allege standing regardless of "how
many persons have been injured by the challenged action" if they plausibly allege that their
individual rights have been or will be infringed in some "concrete and personal

way." Massachusetts v. E.P.A., 549 U.S. at 517 (quoting Lujan, 504 U.S. at 581 (Kennedy, J.

a

 
Case 1:20-cv-40041-DPW Document 76 Filed 01/06/21 Page 2 of 16

concurring)). Equal Means Equal v. Ferriero, 2020 U.S. Dist. LEXIS 140027, *16-17. At bottom,
‘the gist of the question of standing’ is whether petitioners have 'such a personal stake in the
outcome of the controversy as to assure that concrete adverseness which sharpens the presentation
of issues upon which the court so largely depends for illumination.'" Massachusetts v. E.P.A., 549
U.S. 497, 517, 127 S. Ct. 1438, 167 L. Ed. 2d 248 (2007) (quoting Baker v. Carr, 369 U.S. 186,
204, 82 S. Ct. 691, 7 L. Ed. 2d 663 (1962)). Accordingly, Article III Jurisdiction requires that the
"party bringing suit must show that the action injures him in a concrete and personal way." Lujan,
504 U.S. at 581 (Kennedy, J., concurring). Equal Means Equal v. Ferriero, 2020 U.S. Dist. LEXIS
140027, *15-16.

Moreover, "[i]t is well-established that an organization can sue to obtain compensation for
injuries it sustains," so long as these same requirements are met. Sexual Minorities Uganda v.
Lively, 960 F. Supp. 2d 304, 324 (D. Mass. 2013); see Havens Realty Corp. v. Coleman. 455 U.S.
363, 379-80, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982). Organizational plaintiffs may demonstrate
standing by: (1) showing associational standing i.e., that the member of the organization would
have standing to sue as an individual and the interests the organization seeks to protect are germane
to its purposes; or (2) by showing that the organizational plaintiffs have standing to sue on their
own. See Equal Means Equal et al., 2020 U.S. Dist. LEXIS 46810, 2020 WL 1284149, at 3.

"In either instance, the organization must demonstrate more than a ‘mere interest in a
problem.’ Sierra Club, 405 U.S. at 739 (internal quotations omitted). As such, they must make the
same showing as is required in the case of an individual: injury, causation and
redressability. Havens Realty Corp. v. Coleman, 455 U.S. 363, 378-79, 102 S. Ct. 1114, 71 L. Ed.

2d 214 (1982) (explaining that the court ‘conduct[s] the [same inquiry as in the case of an

 
Case 1:20-cv-40041-DPW Document 76 Filed 01/06/21 Page 3 of 16

individual’ to assess organizational standing).” Equal Means Equal v. Ferriero, 2020 U.S. Dist.
LEXIS 140027, *1.
I. Gun Owners of America Has Associational Standing.

"[A]n association may have standing solely as the representative of its members even in
the absence of injury to itself, in certain circumstances." Camel Hair & Cashmere Inst. Of Am.,
Inc. v. Associated Dry Goods Corp., 799 F.2d 6, 10 (1st Cir. 1986) (citing Warth, 422 U.S. at 51 1).
To meet the Constitution's standing requirement the association must demonstrate that (1) its
members have an injury "that would make out a justiciable case had the members themselves
brought suit," Warth, 422 U.S. at 511, and (2) the "interests served by the suit are pertinent to the
mission of the organization... ." Town of Norwood v. F.E.R.C., 202 F.3d 392, 406 (1st Cir. 2000).
Moreover, associational standing is appropriate (3) “so long as the nature of the claim and of the
relief sought does not make the individual participation of each injured party indispensable to
proper resolution of the cause.” Warth at 511. Those prerequisites are met here.

Clearly, the constitutional rights sought to be protected in this case are pertinent to (indeed,
they are at the core of) Gun Owners of America (“GOA”) mission. GOA exists “to preserve and
defend the Second Amendment rights of gun owners.” Compl. § 3. In order to engage in the
protected activities of “keeping” and “bearing” firearms, weapons first must be acquired. It is
beyond serious debate that the Second Amendment thus protects the corresponding right to
purchase firearms, ammunition, and related accessories just as the freedoms of speech and press
protect the right to purchase books, paper, and ink. And it wouldn’t mean much if there was aright
to purchase a firearm, but no right to sell one. Multiple courts have held as much, such as the
Seventh Circuit which opined that “[t]he right to possess firearms for protection implies a

corresponding right to acquire and maintain proficiency in their use; the core right wouldn’t mean

 
Case 1:20-cv-40041-DPW Document 76 Filed 01/06/21 Page 4 of 16

much without the training and practice that make it effective. Several passages in Heller support
this understanding.” Ezell v. City of Chicago, 651 F.3d 684, 704 (7th Cir. 2011); see also
Lynchburg Range & Training, LLC v. Northam, 2020 Va. Cir. LEXIS 57 at *7. See also Jackson
v. City & County of San Francisco, 746 F.3d 953, 967 (9th Cir. 2014) (“‘the right to possess
firearms for protection implies a corresponding right’ to obtain the bullets necessary to use them.”)
(emphasis added). Thus, the Second Amendment rights of GOA’s members and supporters
include the right to purchase arms, ammunition and related accessories, the right to sell the same!,
and the right to visit shooting ranges to acquire and maintain proficiency in the use of arms.
Protection of these rights is at the core of GOA’s mission, and GOA routinely litigates across the
country on behalf of its members and supporters in furtherance of that mission.

In this case, GOA is representing the interests of tens of thousands of its members and
supporters who are Massachusetts residents, many of whom have been harmed by the Governor’s
shutdown orders challenged here. GOA’s members and supporters suffered injury when Governor
Baker arbitrarily ordered that gun stores and shooting ranges were non-essential businesses and
were to remain closed under COVID-19 orders. GOA’s members and Supporters, including both
individual and business plaintiffs named in this case, have been deprived of their Second
Amendment rights to be able to both sell and purchase firearms, ammunition, and accessories from
gun stores, along with right to visit shooting ranges under the Governor’s COVID-19 orders.

Associational standing requires that the organization "at the very least, ‘identify [a]
member[] who ha[s] suffered the requisite harm." Draper _v. Healey, 827 F.3d 1, 3 (1st Cir.
2016) (quoting Summers v. Earth Island Inst., 555 U.S. 488, 499, 129 S. Ct. 1142, 173 L. Ed. 2d

1 (2009)) (alteration in original). Id. In Brady Campaign to Prevent Gun Violence v. Salazar, 612

 

' Cf. Teixeira v. Cty. Of Alameda, 873 F.3d 680, 682 (9" Cir. 2017).

 
Case 1:20-cv-40041-DPW Document 76 Filed 01/06/21 Page 5 of 16

F. Supp. 2d 1, 29 (D.D.C. 2009), the D.C. district court held that the Brady Campaign had standing
to bring a lawsuit on behalf of its members because it “submitted a declaration from the President
of the organization ... [and] submitted declarations from several of its members describing the
effect that the [rule] would have on them.” Associational Standing can be met when a single named
plaintiff was a member of the associational plaintiff's organization. Ogden, 253 F.3d at
1230 (citing [*14] Warth, 422 U.S. at 511). Colo. Cross-Disability Coalition v. Abercrombie &
Fitch Co., 2011 U.S. Dist. LEXIS 58799, 13-14.

As alleged in the declaration accompanying the filing of this brief, Plaintiff Vincent
Cedrone, the owner of Cedrone, LLC d/b/a Shawsheen Firearms, is a member of GOA and
experienced the closure of his firearms retail business during the Governor’s shutdown orders.
Plaintiff Cedrone experienced not only a loss of sales, but also lost goodwill with existing
customers, the ability to obtain gain the business of new gun owners (of which there were estimated
to be five million in 2020 alone),’ and the irreparable harm of not being permitted to engage in
constitutionally protected commerce related to firearms, ammunition, and related accessories. See
Exhibit “A.”

Likewise, Plaintiff Michael Barosso is a member of GOA. During the challenged
shutdown orders, Plaintiff Barosso was unable to purchase firearms, ammunition, and accessories
from the gun store of his choice, at the time of his choosing, as protected by the Second
Amendment. Regardless of any prior ownership of firearms,’ this violated Plaintiff Barosso’s

Second Amendment rights to keep and bear arms, not only for self-defense but other any other

 

2 https://www.nssf.org/first-time-gun-buyers-grow-to-nearly-5-million-in-2020/
> Contrary to the government’s argument to this Court (ECF #61, p. 11), a person has a Second Amendment right to
acquire additional arms even if he already owns one or more firearms. To find otherwise would be akin to

concluding the government can ban a person from purchasing a certain book, because he already has a library full of
other books.

 
Case 1:20-cv-40041-DPW Document 76 Filed 01/06/21 Page 6 of 16

lawful purpose. Moreover, without the ability to visit a shooting range to maintain proficiency
with existing firearms, or to acquire and develop proficiency with those new firearms during the
period of the Governor’s shutdown order, Plaintiff Barosso was irreparably harmed in his ability
to “bear arms.” See Exhibit “B”.

As demonstrated by the declaration of Erich Pratt, GOA’s Senior Vice President, GOA’s
participation in this case furthers the mission of GOA, and also protects the constitutional interests
not only of Plaintiffs Cedrone and Barosso, but also of countless gun owners, gun stores, and
shooting ranges across Massachusetts who are similarly situated. Each of these affected persons
and businesses could have brought this challenge in their individual capacity, but rely at times on
organizations like GOA to advocate for their rights on their behalf. Participation of additional
GOA members as individual and business plaintiffs is not necessary to resolution of this case, as
GOA fully and faithfully represents those interests through its associational standing. See Exhibit
“Cc”,

GOA’s members and supporters, including tens of thousands of Massachusetts residents,
both individually and as a group have suffered the injury for which GOA and the other Plaintiffs
seek redress, and could have asserted these claims against Governor Baker independently. The
injuries suffered, the deprivation of the Second Amendment rights to keep and bear arms, were
directly caused by Governor Baker’s arbitrary order to keep gun stores and shooting ranges closed
through the pandemic. As such, the only course of redress is through adjudication in a legal setting.
Furthermore, the right to be able to purchase and bear arms, and to train with the same, is central
to GOA’s purpose. GOA not only has a significant interest in the outcome of this case, but also

has associational standing to litigate on behalf of its members and supporters.

 
Case 1:20-cv-40041-DPW Document 76 Filed 01/06/21 Page 7 of 16

Finally, in the absence of permitting organizations like GOA to exercise associational
standing, in order to represent the interests of its members and supporters, the courts potentially
could be burdened and clogged with numerous individual suits, including by pro se plaintiffs,
which would be harmful to principles of judicial economy.

Conclusion

Based on the foregoing reasons, this Court should find that Gun Owners of America has
associational standing to proceed in this matter on behalf of its members and supporters.

Respectfully submitted,

The Plaintiffs,

By theimattorne

Andrew JCoture, Esq. BBO # 671193
Law Office of Andrew J. Couture

77 Merriam Avenue

Leominster, MA 01453
Tel: (978) 502-0221

   
 
 

 
Case 1:20-cv-40041-DPW Document 76 Filed 01/06/21 Page 8 of 16

EXHIBIT A

 
Case 1:20-cv-40041-DPW Document 76 Filed 01/06/21 Page 9 of 16

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Cedrone LLC d/b/a Shawsheen Firearms,
et al.,
Plaintiffs
Vv. Civil Action No. 1:20-cv-40041-DPW

Charles Duane Baker, in his Capacity as
Governor of the Commonwealth of
Massachusetts, et al.,

Defendants

)
)
)
)
)
)
)
)
)
)
Declaration of Vincent Cedrone

1. My name is Vincent Cedrone. I am a U.S. citizen and resident of Massachusetts. |
make this declaration in support of Plaintiffs’ Supplemental Brief. Unless otherwise stated, I
make this declaration based on personal knowledge. If called as a witness, I can testify to the
truth of the statements contained therein.

2. Iam a member of Gun Owners of America, Inc., and am the owner of Cedrone, LLC
d/b/a Shawsheen Firearms located in Massachusetts, both plaintiffs in this matter. I support the
mission of GOA to preserve, protect, and defend the constitutional rights of gun owners, and rely
on GOA to keep me informed about Second Amendment issues, to alert me to opportunities to
lobby against infringements of my rights, and to protect my constitutional rights against
infringements both at the state and federal level.

3. Cedrone, LLC is a federally licensed firearms dealer that sells firearms, ammunition

and firearms accessories.

 
Case 1:20-cv-40041-DPW Document 76 Filed 01/06/21 Page 10 of 16

customers, along with the opportunity to serve new customers, as I could no longer serve their
Second Amendment needs.

5. Had we been allowed to remain open, we would have followed all instructions related
to social distancing, occupancy limits and other COVID-19 guidelines for allowing businesses to
remain open and viable. However, because we were not deemed “essential” by the Governor, we
were never given the opportunity to do so.

6. As a part of the Governor’s COVID-19 orders, I and my business were irreparably
harmed pena we were not allowed to participate in constitutionally protected commerce
related to firearms, ammunition, and related accessories, despite other retail stores being deemed
“essential” and allowed to remain open and provide non-constitutionally protected products to
their customers.

I, Vincent Cedrone, declare under penalty of perjury that the foregoing is true and

correct. Executed on January 6, 2021. AG i
Adan

Vincent Cedrone

    

 
Case 1:20-cv-40041-DPW Document 76 Filed 01/06/21 Page 11 of 16

EXHIBIT B

 
Case 1:20-cv-40041-DPW Document 76 Filed 01/06/21 Page 12 of 16

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Cedrone LLC d/b/a Shawsheen Firearms,
et al.,

Plaintiffs

Charles Duane Baker, in his Capacity as
Governor of the Commonwealth of
Massachusetts, et al..

)
)
)
)
Vv. ) Civil Action No, 1:20-cv-40041-DPW
)
)
)
)
Defendants )

Declaration of Michael Barosso

1. My name is Michael Barosso. I am a U.S. citizen and resident of Massachusetts. I am
a plaintiff in this matter. 1 make this declaration in support of Plaintiffs’ Supplemental Brief.
Unless otherwise stated, I make this declaration based on personal knowledge. If called asa
witness, I can testify to the truth of the statements contained therein.

2. lam amember of Gun Owners of America, Inc., | am a licensed firearm owner within
Massachusetts, and I maintain a federal Curio & Relic licensee. I support the mission of GOA to
preserve, protect, and defend the constitutional rights of gun owners, and rely on GOA to keep
me informed about Second Amendment issues, to alert me to opportunities to lobby against
infringements of my rights, and to protect my constitutional rights against infringements both at
the state and federal level.

3. Tam a law-abiding gun owner, and have no disqualification that would prevent me
from possessing firearms. I maintain a firearms collection not only for my personal enjoyment,

but also for self-protection, including within the home. I also enjoy the shooting sports and at

 
Case 1:20-cv-40041-DPW Document 76 Filed 01/06/21 Page 13 of 16

times visit gun ranges to practice my skills with firearms, including for self-defense. As a holder
of a federal Curio & Relic license, I often frequent the businesses of Massachusetts federally
licensed firearms dealers, in order to engage in commerce in firearms, ammunition, and
accessories, to add to my personal collection, and to engage in speech and association with
respect to Second Amendment rights. Each of these activities is constitutionally protected.

4. During the Governor’s COVID-19 order challenged in this case, I was unable to
engage in these constitutionally protected activities, causing me irreparable harm.

1, Michael Barosso, declare under penalty of perjury that the foregoing is true and correct.

Wl

Michael Barosso

Executed on January 6. 2021.

ho

 
Case 1:20-cv-40041-DPW Document 76 Filed 01/06/21 Page 14 of 16

EXHIBIT C

 
Case 1:20-cv-40041-DPW Document 76 Filed 01/06/21 Page 15 of 16

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Cedrone LLC d/b/a Shawsheen Firearms,
et al.,

Plaintiffs
Vv, Civil Action No. 1:20-cv-40041-DPW

Charles Duane Baker, in his Capacity as
Governor of the Commonwealth of
Massachusetts, et al.,

Defendants

)
)
)
)
)
)
)
)
)
)
Declaration of Erich M. Pratt

1. My name is Erich M. Pratt. Iam a U.S, citizen and resident of Virginia. I make this
declaration in support of Plaintiffs’ Supplemental Brief. Uniess otherwise stated, I make this
declaration based on personal knowledge. If called as a witness, I can testify to the truth of the
statements contained therein.

2. 1 am the Senior Vice President of Gun Owners of America, Inc. (“GOA”), a plaintiff
in this matter. GOA has more than 2,000,000 members and supporters nationwide, including
tens of thousands who are Massachusetts residents, many of whom have been irreparably harmed
by the Governor’s challenged actions shuttering gun stores and shooting ranges.

3. GOA exists to preserve and defend the Second Amendment rights of gun owners.

GOA routinely litigates cases across the country in furtherance of its mission, on behalf of its
members and supporters in various states.

4. Many of GOA’s members and supporters are law-abiding residents of Massachusetts,

within this district, and who have no disqualification which would prevent them from

purchasing, possessing, or using firearms. Many of GOA’s members and supporters routinely do

 
Case 1:20-cv-40041-DPW Document 76 Filed 01/06/21 Page 16 of 16

and wish to continue to visit Massachusetts’ federal firearms dealers to purchase firearms,
ammunition, and accessories, and also visit Massachusetts’ shooting ranges to acquire and
maintain proficiency in the use of arms.

5. GOA’s members and supporters within Massachusetts have been irreparably harmed,
in that their Second Amendment rights to keep and bear arms were violated by the Governor’s
shutdown orders, which shuttered gun stores and shooting ranges.

6. Because the Governor’s COVID-19 orders affect a multitude of GOA members and
supporters, GOA can and does fully and faithfully represent the interests of these persons and
businesses without the necessity to include each individual member or supporter as plaintiffs in

this litigation.

I, Erich M. Pratt, declare under penalty of perjury that the foregoing is true and correct.

Executed on January 6, 2021.

  

Erich M. Pratt

 
